Exhibit Provident Announces July Cash Distribution and 2009 Second Quarter Results Release Date News Release 12-09 July 9, 2009 All values are in Canadian dollars and conversions of natural gas volumes to barrels of oil equivalent (boe) are at 6:1 unless otherwise indicated. CALGARY, ALBERTA - Provident Energy Trust (Provident) (TSX-PVE.UN; NYSE-PVX) today announced that its July cash distribution of $0.06 per unit is payable on August 14, 2009 and will be paid to unitholders of record on July 22, 2009. The ex-distribution date will be
